           Case 7:21-cr-00023-PMH Document 24 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
v.                                                           :   SCHEDULING ORDER
                                                             :
Garlain Francois,                                            :   21 CR 23 (PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

         A Guilty Plea in this matter is scheduled for February 8, 2021, at 11:00 a.m.

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, if defendants waive their right to be physically present and consent to

appear by teleconference after consultation with counsel.

         Accordingly, it is hereby ORDERED:

    1.       By February 1, 2021, defense counsel shall advise the Court in writing as to whether

defendant, after consultation with counsel, waives his right to be physically present and consents

to appear by video or telephone for the proceeding.

         Co-counsel, members of the press, and the public may access the audio feed of the

proceeding by calling (888) 398-2342 and entering Access Code: 3456831#.

    2. Counsel and defendant should call (888) 398-2342 and use Access Code 3456831#.



         Dated: January 15, 2021                                   SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
